                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                        Plaintiff,                               4:07CR3112
       vs.
                                                           DETENTION ORDER
ROBERT JOHN IRONBEAR,
                        Defendant.

       The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger to the
safety of any person or the community if released. The Court’s findings are based on the
allegations within the Amended Petition.

IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.

       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order of
              a court of the United States, or on request of an attorney for the government,
              the person in charge of the facility shall deliver the defendant to a United
              States Marshal for appearance in connection with a court proceeding.


       July 15, 2019.
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
